SIMPSON, Justice.
This petition is without merit. No application for rehearing was made in the Court of Appeals. The rule is:
“This court will not * * * receive or consider an application for the writ of cei'tiorari * * * for the purpose of reviewing or revising any opinion or decision of the court of appeals, * * *, unless it appears upon the face of the application therefor that application has been made to said court of appeals for a rehearing of the point or decision complained of, and that said application had been decided adversely to the movant, and the application to this court must be filed with the clerk of this court within fifteen days after the action of said court of appeals upon the said application for rehearing. * * * Supreme Court Rule 39, Title 7, Code of Ala.1940, as amended.
Compliance with'this rule is jurisdictional. Reserve Life Ins. Co. v. Longshore, 262 Ala. 95, 77 So.2d 392; Johnson v. State, 261 Ala. 373, 74 So.2d 508; Dawson v. State, 259 Ala. 205, 66 So.2d 568; Oliver v. State, 256 Ala. 295, 54 So.2d 618.
Writ denied.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.